Case 2:21-bk-12546-ER   Doc 47 Filed 07/06/21 Entered 07/06/21 16:37:26   Desc
                         Main Document    Page 1 of 4
Case 2:21-bk-12546-ER   Doc 47 Filed 07/06/21 Entered 07/06/21 16:37:26   Desc
                         Main Document    Page 2 of 4
Case 2:21-bk-12546-ER                Doc 47 Filed 07/06/21 Entered 07/06/21 16:37:26                                      Desc
                                      Main Document    Page 3 of 4

 1                                 PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled Substitution of Attorney will be served or
 4   was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
     the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On July 6, 2021, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
                                                                             Service information continued on attached page
 9
     2. SERVED BY UNITED STATES MAIL: On July 6, 2021, I served the following persons and/or entities
10   at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
     correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
11   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
12   Kyle Anderson
     6294 Lakewood Street
13   San Diego, CA 92122
                                                                             Service information continued on attached page
14
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
15   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on July 6, 2021, I served the following persons and/or entities by personal delivery, overnight mail
16   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
17   mail to, the judge will be completed no later than 24 hours after the document is filed.

18   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
19
      July 6, 2021                           John Berwick                               /s/ John Berwick
20    Date                                    Type Name                                 Signature

21
22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:21-bk-12546-ER                Doc 47 Filed 07/06/21 Entered 07/06/21 16:37:26                                      Desc
                                      Main Document    Page 4 of 4

 1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

 2   Richard T Baum on behalf of Debtor Hoplite Entertainment, Inc.
     rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
 3
     Tanya Behnam on behalf of Creditor Columbia State Bank
 4   tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

 5   Luke N Eaton on behalf of Creditor Bay Point Capital Partners II, LP
     eatonl@pepperlaw.com, jacqueline.sims@troutman.com
 6
     Philip A Gasteier on behalf of Interested Party Courtesy NEF
 7   pag@lnbrb.com

 8   David M. Guess on behalf of Creditor XXIII Capital Limited
     guessd@gtlaw.com
 9
     Eve H Karasik on behalf of Creditor Kyle Anderson
10   ehk@lnbyb.com

11   Mark J Markus on behalf of Creditor Bo Di, Inc.
     bklawr@bklaw.com, markjmarkus@gmail.com
12
     Kevin P Montee on behalf of Creditor VBG 6725 Sunset LLC
13   kmontee@monteefirm.com

14   Kelly L Morrison on behalf of U.S. Trustee United States Trustee (LA)
     kelly.l.morrison@usdoj.gov
15
     Aditi Paranjpye on behalf of Creditor One Light Media Capital, LLC
16   aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

17   Faye C Rasch on behalf of Interested Party Courtesy NEF
     frasch@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com
18
     United States Trustee (LA)
19   ustpregion16.la.ecf@usdoj.gov

20   Edward M Wolkowitz (TR)
     emwtrustee@lnbyb.com, ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com
21
     Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
22   hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov,kelly.l.morrison@usdoj.gov

23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
